42 F.3d 1385
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Floyd M. BRYANT, Plaintiff Appellant,v.MAGNUM MOTOR LINES, d/b/a St. Joseph Motor Lines;  INA/Cigna(North American Insurance);  State Workmens'Compensation Insurance Fund;  PlanetInsurance (Reliance Insurance),DefendantsAppellees.Floyd M. BRYANT, Plaintiff Appellant,v.MAGNUM MOTOR LINES, d/b/a St. Joseph Motor Lines;  INA/Cigna(North American Insurance);  State Workmens'Compensation Insurance Fund;  PlanetInsurance (Reliance Insurance),DefendantsAppellees.
Nos. 94-2050, 94-2233.
United States Court of Appeals, Fourth Circuit.
Submitted November 17, 1994.Decided December 5, 1994.

Appeals from the United States District Court for the Western District of North Carolina, at Shelby.  Richard L. Voorhees, Chief District Judge;  J. Toliver Davis, Magistrate Judge.  (CA-94-126)
Floyd M. Bryant, appellant pro se.
W.D.N.C.
DISMISSED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals the magistrate judge's order remanding a civil case Appellant removed from a Georgia state court under 28 U.S.C. Sec. 1441 (1988) (No. 94-2050), and the district court's order, after Appellant's notice of appeal and objections, remanding the case (No. 94-2233).  It is not clear whether the magistrate judge had jurisdiction to enter a final order remanding the case, absent consent of the parties, which was not given here.   See Long v. Lockheed Missiles & Space Co., 783 F. Supp. 249, 250 (D.S.C.1992).  In any event, the district court reviewed the magistrate judge's order and Appellant's objections to that order, and remanded the case pursuant to 28 U.S.C. Secs. 1445(c), 1447(d) (1988).  Because the remand is not appealable pursuant to 28 U.S.C. Sec. 1447(d) (1988), we deny Appellant's pending application for in forma pauperis status, and dismiss both appeals.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED